Citation Nr: 0800959	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  97-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, due to 
surgical treatment by the Department of Veterans Affairs (VA) 
in June 1983 and February 1984.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1995 and February 1997 by the Department of Veterans Affairs 
Regional Office (RO) in Milwaukee, Wisconsin.

This case has undergone a protracted appellate history.  In 
January 1999, the Board issued a decision that denied (as not 
well grounded) the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (for additional disability 
of the back, with neurological impairment of the lower 
extremities, as result of VA surgical treatment in June 1983 
and February 1984).  Although the January 1999 Board decision 
was initially upheld by the United States Court of Appeals 
for Veterans Claims (Court) in a September 2000 memorandum 
decision, the veteran appealed the Court's decision to the 
Federal Circuit Court, which, in March 2001, remanded the 
claim to the Court.  In March 2001, the Court in turn vacated 
its previous September 2000 memorandum decision and remanded 
the claim to the Board.  

In December 2003, the Board remanded the claim to the RO for 
additional development that included a request for treatment 
records.  The RO undertook additional development and 
provided the veteran notice under the provisions of the 
Veterans Claims Assistance Act (VCAA), issued a Supplemental 
Statement of the Case (SSOC), and returned the claim to the 
Board.

In August 2004, the Board issued a decision, which denied the 
veteran's claim for compensation under § 1151 for additional 
disability of the back, with neurological impairment of the 
lower extremities, as a result of surgical treatment by VA in 
June 1983 and February 1984.  Thereafter, the veteran 
appealed this decision to the Court, which remanded the case 
to the Board for further adjudication in December 2005.

Again before the Board in August 2006, the Board remanded the 
case to the Appeals Management Center (AMC) for further 
development, to include providing VCAA notice and affording 
the veteran a VA medical examination for the purposes of 
determining whether his VA surgeries caused additional 
disability of the back, with neurological impairment of the 
lower extremities.  The RO issued an SSOC in December 2006. 

Thereafter, in June 2007, the Board denied the veteran's 
claim.  In a December 2007 decision, however, the Board 
vacated that decision pursuant to 38 C.F.R. § 20.904(a).  The 
appeal is again before the Board for reconsideration of the 
claim in light of new evidence timely submitted to the Board 
in accordance with 38 C.F.R. § 20.1304(a).     


FINDINGS OF FACT

1.	All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the appellant of the 
evidence needed to substantiate the claim addressed in 
this decision, obtained all relevant evidence designated 
by the appellant, and provided a VA medical examination in 
order to assist in substantiating the claim for VA 
compensation benefits.

2.	The competent medical evidence of record demonstrates that 
the veteran does not have any additional disability of the 
back, or neurological impairment of the lower extremities, 
as a result of surgical treatment by VA in June 1983 and 
February 1984.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, as a 
result of surgical treatment by VA in June 1983 and February 
1984, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.102, 3.159 (2007); 38 C.F.R. §§ 3.358, 3.800 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Remand Requirements

As noted above, this matter was remanded to the RO by the 
Board in August 2006, with prior development requests 
involving other remands or entry of a development memorandum 
by the Board through its now defunct evidence development 
unit.  All of the actions sought by the Board through its 
prior development requests appear to have been completed in 
full as directed, and it is noted that the veteran's attorney 
has not contended otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

On the other hand, the veteran does offer contentions as to 
the absence of Stegall compliance, all of which entail his 
critique of the VA medical examination undertaken on remand 
in November 2006.  The veteran in December 2006 and January 
2007 correspondence expressed his dissatisfaction with the 
opinion offered by the examining VA physician in his November 
2006 report and December 2007 addendum that the veteran's 
ongoing pain of the low back and legs was not the result of 
his VA surgeries in 1983 and 1984, but instead represented 
the normal clinical course of degenerative disc disease 
following two discectomies.  

The veteran specifically alleges that the opinion appeared to 
link his pain to the effects of the back surgeries (emphasis 
added), and he therein reiterated his belief that his 
degenerative disc disease was in actuality an aggravation of 
his existing back disorder.  Other allegations were that the 
VA examiner made light of his daily plight caused by his back 
disorder, that the examiner failed to specifically identify 
symptoms of the claimed progression following each of the VA 
back surgeries in 1983 and 1984, that the examiner did not 
discuss the impact of his back disability on his ability to 
work, and that the opinions offered were based on assumptions 
not otherwise specifically outlined by the veteran.  It was 
further contended that he had observed the doctor review only 
the first couple of pages of his file, and that after he had 
brought three errors in the file to the physician's 
attention, review of the file was discontinued.  The veteran 
conceded, however, that he was unaware how much of the file 
had been reviewed prior to or subsequent to the actual 
evaluation. 

In responding to the veteran's claims, the Board notes that 
this case turns on the questions of whether the veteran 
sustained an injury or an aggravation of an injury as a 
result of the VA back surgeries in June 1983 and February 
1984 and whether any such injury or aggravation resulted in 
additional disability.  Notice is taken that the VA medical 
examination conducted on remand and the opinions offered as a 
result squarely address the aforementioned matters in clear 
and concise terms, without any underlying or otherwise 
baseless assumptions.  Moreover, the opinions set forth are 
noted to be based on a review of the claims folder, including 
the records relating to the 1983 and 1984 surgeries and 
subsequently compiled examination and treatment reports.  The 
fact that the veteran's plight in attempting to function 
normally on a day-to-day basis or his ability to work was not 
discussed by the examiner is not particularly relevant, as 
those matters are not integral to the opinion regarding 
medical causation that is in fact dispositive of the central 
issue presented for appellate review.  Likewise, it is clear 
from the opinions set forth by the examining VA physician 
that he did not find there to be any progression of symptoms 
following each of the VA back surgeries, and, therefore, the 
assignment of error on the basis that the claimed progression 
of symptoms was not catalogued is without an evidentiary 
basis.  

It, too, is pointed out that the veteran is not shown to be 
in possession of the requisite medical background or training 
so as to render competent his opinions as to medical 
diagnosis or etiology, which are offered to counter the 
medical opinions of the VA examiner.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As well, no medical 
finding or opinion is provided in an attempt to nullify the 
VA physician's stance, nor is there any competent evidence 
furnished by a medical professional in support of the 
veteran's entitlement to § 1151 benefits.  



Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claim for § 1151 benefits, notice of what part of that 
evidence is to be provided by him, and notice of what part VA 
will attempt to obtain for the veteran were furnished in the 
RO's letters of February 2004 and September 2006 to him.  
Notice to the veteran of the holding in Dingess/Hartman was 
provided through the RO's September 2006 correspondence.  The 
foregoing notifications advised the veteran to submit all 
pertinent evidence in his possession for review by VA.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial VCAA notice was issued by VA prior to RO's 
initial adjudication of the claim at issue.  Full VCAA 
notice, including that pertaining to the holding in Dingess-
Hartman, however, was furnished to the veteran in September 
2006, after the initial adjudication of the claim.  Where 
such a timing error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881, 886, 
889 (Fed. Cir. 2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice as a result of the belated Dingess notice has been 
rebutted.  The RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the December 2006 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

The evidence does not show, nor does the appellant contend, 
that any notification deficiencies have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.    

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA and non-VA medical personnel.  It is also 
evident that the veteran has been afforded multiple VA 
medical examinations during the course of the instant appeal, 
the most recent of which was conducted in November 2006.  The 
November 2006 evaluation was comprehensive in scope and 
productive of detailed findings and opinions, with an 
accompanying rationale.  As there is ample competent evidence 
of record to render an appellate decision, there is no need 
to afford the veteran another VA medical evaluation.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Merits of the Claim

The veteran contends that he suffered additional disability 
of the back and lower extremities as a result of VA surgical 
treatment in June 1983 and February 1984.  

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. E. 31263 (1998).

The veteran's claim was filed before October 1, 1997; 
therefore, the issue before the Board is whether the veteran 
has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show negligence, 
error in judgment or other fault in the hospitalization or 
medical or surgical treatment furnished by VA in June 1983 
and February 1984.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  The medical evidence must only demonstrate that the 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and 
(2) the mere fact that aggravation occurred will not suffice 
to make the additional disability compensation in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1)(2) (1996).

VA treatment records reflect that in February 1979 the 
veteran was treated for back pain with left buttock and low 
lumbar pain that had begun two weeks prior while bowling.  
Clinical findings included mild paravertebral spasm, numbness 
across the S5 dermatome, and mild left sciatica.   

VA treatment records disclose that in May 1983 the veteran 
was admitted to a VA medical center for evaluation of back 
pain.  A CT (computerized tomography) scan showed disc 
herniation at L4-5.  The veteran underwent a left L4-5 disc 
excision.  In July 1983 he was discharged in satisfactory 
condition.  VA treatment entries in August and November 1983 
reflect decreased pain following disc excision in June 1983; 
decreased sensation of the medial aspect of the left lower 
leg; and some complaints of left sciatica.

In November 1983, the veteran was evaluated by a private 
specialist in orthopedic surgery for the U.S. Social Security 
Administration.  The veteran complained that, since VA disc 
surgery in June 1983, he had continued to have left leg pain, 
with restriction of motion, loss of endurance, and 
intermittent numbness involving the lateral aspect of the 
left calf and foot.  He indicated that the back pain was 
considerably better.  After examination, the clinical 
impression was continued radiculopathy from central L4-5 or 
lateral L5-S1 disc disease.  The orthopedic physician 
indicated that the disc space at L3-4 and L4-5 appeared 
slightly narrowed; the general alignment of the spine was 
fine and there was no sign of instability.

In January 1984, the veteran was readmitted to the VA Medical 
Center with recurrent left sciatica.  Conservative therapy 
had not relieved his pain.  Studies were positive for a 
herniated disc at L4-5 on the left.  The veteran underwent 
the following procedures: lumbar myelogram with CT scan; and 
a left L4-5 disc excision.  The surgery was performed without 
complications.  Postoperatively, the veteran had good relief 
of pain, and he was discharged in satisfactory condition.  

A VA neurosurgery clinic entry in May 1984 reflects that the 
pain was much better.  A January 1985 VA neurosurgery clinic 
entry reflects the veteran's report of continued low back 
pain status post lumbar laminectomy, and that treatment with 
Motrin met with some success.  

Private treatment records Rice Medical Center, dated in 1985 
and 1986 (received into the claims file in February 2004) 
reflect that in December 1985 the veteran had been released 
from VA; was being treated (beginning in November 1985) with 
a TENS unit for lumbar radiculopathy; and the veteran had 
experienced a fall in February 1985 that resulted in a mild 
case of torn ligaments in the low back area.  

October 1985 VA medical records (received May 31, 2007) 
disclosed that the veteran had post-operative changes, but 
otherwise normal lumbosacral spine.  In addition, at this 
time the physician determined that while there was evidence 
of increased muscle membrane instability in the L3-L5 
distribution in the paraspinal muscles on the left side, 
there was no significant evidence of same in the lower 
extremity muscles.  The examiner therefore determined that 
there was no significant evidence of lumbosacral 
radiculopathy.  A CT scan of the lumbar spine indicated that 
the veteran had a post-left sided L4-L5 laminectomy, but an 
otherwise normal study and no evidence of disc herniation.  

In June 1986, in connection with the claim for non-service-
connected pension benefits, the veteran wrote, "I have had 
only limited relief from the pain after the surgeries."  A 
September 1986 VA orthopedic examination report reflects the 
veteran's history of (pre-existing) intermittent low back 
pain since about 1978.  An October 1986 entry in the private 
treatment records Rice Medical Center reflects a history of 
(pre-existing) back injury in 1983 for which the veteran was 
treated at VA.

In August 1994 T. O. O., M.D. (initials used to protect 
privacy), a private neurosurgeon, reported, in connection 
with a claim by the veteran for Social Security disability 
benefits that, after examination, the impressions were 
degenerative lumbar spine disease and status post L4-5 
diskectomy, with no evidence of recurrent disc herniation.

A November 1994 VA PM & RS consultation report reflects the 
veteran's continued complaints of constant low back pain that 
radiated into both legs that is aggravated by activity, and a 
general history of his symptoms getting worse over the years.  
The examiner found tenderness, diagnosed chronic pain 
syndrome, and wrote that the test findings suggest strong 
emotional and behavioral components to the pain disorder.  

In February 1995, the veteran asserted a claim under 38 
U.S.C.A. § 1151.  He has contended that the VA surgeries in 
1983 and 1984 failed to correct his back pain and caused 
neurological impairment and pain in his lower extremities.

On a VA spine examination conducted in June 1995 without the 
benefit of the veteran's VA claims folder, a diagnosis of 
mechanical low back pain, with mild L5-S1 facet degenerative 
joint disease, was recorded.  The examiner commented that he 
thought that the veteran's present complaints were completely 
unrelated to past VA treatment, and were possibly related to 
an original injury or to current smoking and obesity.  The 
examiner wrote that there was no evidence that previous 
surgical treatments were causing the veteran's current 
mechanical low back pain.

In March 1996, the veteran was admitted to a VA Medical 
Center for an electromyogram, nerve conduction studies, and 
an examination.  The electromyogram and nerve conduction 
studies showed evidence of bilateral lower lumbar 
radiculopathies, L3-S1, which were chronic and active.  The 
diagnosis, after examination, was bilateral lumbar 
radiculopathy between L3 and S1.  

A September 1996 Rice Clinic medical report (received in May 
2007) conveys that the veteran had left neck and shoulder 
pain.  After conducting a physical examination, the physician 
assessed the veteran as having right scapular, neck and 
shoulder muscle pain, with several possible etiologies, to 
include disc herniation or shoulder/neck syndrome.  At this 
time, an X-ray of his spine disclosed normal cervical bodies 
and disk spaces, with some moderate spondylotic changes noted 
in the mid-cervical region. 

As reflected in an October 1996 private medical note from the 
Rice Clinic, also received in May 2007, the veteran continued 
to complain of chronic back pain and decreased sensation in 
the right second digit.  The examiner indicated that such 
symptoms were suggestive of possible radiculopathy or a 
purely muscular source of pain.  

A December 1996 private medical note (received in May 2007) 
states that the veteran had two prior back surgeries, and 
that his back pain had begun two days prior to the December 
1996 visit.  A December 1986 CT scan, also submitted to the 
Board in May 2007, evidenced no definite changes compared 
with the October 1985 study.  A VA nerve conduction study, 
also dated December 1986, recounts the veteran's complaints 
of back pain and surgery in 1983 and 1984.  A nerve 
conduction study of the left lower extremity fell within 
normal limits, but determined that the veteran had mild, 
chronic left L5 radiculopathy. 

In January 1997 a VA specialist in neurology offered an 
opinion, albeit without the benefit of the veteran's claims 
folder, that the veteran's ongoing lower back pain, with 
radicular symptoms, by no means implied that he had sustained 
additional nerve or tissue damage as a result of the VA back 
surgeries.  The examiner wrote that, because the initial 
result was positive, the current radiculopathies were 
recurrent or progressive. 

Private medical records show that the veteran was seen in the 
Rice Clinic in February 1997 for follow-up for low back pain.  
It was noted that he had a long history of back pain and 
prior back surgery in 1983, and that he had had a recent 
exacerbation of pain over the past one-and-one-half months.  
Clinical findings included marked tenderness and limitation 
of motion of the low back, and it was noted that the veteran 
experienced an acute episode of pain during the examination.  
The veteran was treated with medications and physical therapy 
was recommended. When seen for follow-up later that month, it 
was noted that the veteran had improved from his visit 
earlier in February 1997.

In July 1997, the veteran stated that VA physicians had 
refused to explain to him why two VA back surgeries had 
failed to alleviate the pain in his lower back, or why his 
condition had deteriorated to the point that both legs were 
affected after the second surgery.  Also in July 1997, the 
veteran stated that he had written to his private general 
practice physician and asked for a statement that he had 
suffered neurological impairment as a result of two VA back 
surgeries.  The veteran stated that the physician did not 
respond to his letter. 

Treatment records and reports from the Portage County Health 
and Human Services dated from November 1999 to April 2004 
reflect no significant findings regarding the back or legs.  
Private psychological treatment records dated in 2003 reflect 
the veteran's continued complaints of pain in the back and 
legs, that there appeared to have been an improvement over 
the presentation in the past, and that the veteran was not 
receiving any kind of treatment for the back and legs.  A May 
2003 report from a private treating cardiologist is to the 
effect that the veteran was being treated for significant, 
symptomatic coronary artery disease.  

Pursuant to the Board's request, the veteran was afforded a 
VA spine examination in November 2006, findings from which 
led to entry of a diagnosis of degenerative disc disease at 
L4-5.  Subsequent to the conduct of such examination and a 
review of the veteran's claims folder, the examining VA 
physician noted, in pertinent part, in his November 2006 
report and December 2006 addendum the following:

On the patient's physical examination, no 
neurologic deficits were elicited.  Instead, his 
main complaint is pain, which does follow a 
sciatic distribution.  However, it is my opinion 
that the patient's ongoing low back and bilateral 
leg pain is not a result of his previous VA 
surgeries, but instead represents the normal 
clinical course of degenerative disc disease 
following two discectomies.  The subsequent 
degeneration following these surgeries is an 
expected outcome, but necessary to treat the 
acute herniation.  Concern is also raised by the 
patient's positive Waddellian sign, which 
suggests some secondary gain from his continued 
request for increase...

C file was reviewed including 1983 and 1984 
surgeries, subsequent exams and opinions.  As I 
previously stated "it is my opinion that the 
patient's ongoing low back and bilateral leg pain 
is not a result of his previous VA surgeries, but 
instead represents the normal clinical course of 
degenerative disc disease following two 
discectomies.  The subsequent degeneration 
following these surgeries is an expected outcome, 
but necessary to treat the acute herniation.  
Concern is also raised by the patient's positive 
Waddellian sign, which suggests some secondary 
gain from his continued request for increase."  

To clarify...[i]t is NOT as least as likely as not 
that his ongoing back and leg pain is a result of 
his surgical treatment at the VA in June 1983 and 
Feb 1984.  His clinical course of continued pain 
is due [to] his underlying medical condition.  

Thereafter, on February 22, 2007, the RO notified the veteran 
that it was returning the appeal to the Board.  Then, less 
than 90 days later, on May 22, 2007, the veteran's attorney 
timely submitted a facsimile transmission to the Board 
wherein she indicated that the veteran had additional 
pertinent evidence from the Ministry Medical Group, VA 
Medical Center in Milwaukee, and the Rice Clinic to offer in 
support of his claim.  She also indicated that she had 
additional medical records to submit, but that she had yet to 
gain possession of said records.  Therefore, pursuant to 38 
C.F.R. § 20.1304(b), she moved for a 30-day extension of time 
after the expiration of the 90-day window for submission of 
additional evidence directly to the Board provided for under 
38 C.F.R. § 20.1304(a).  The Board has granted such 
extension, and accordingly has reviewed and considered all of 
the newly submitted evidence in the instant decision.  38 
C.F.R. § 20.1304(b).  This additional evidence was 
accompanied by a waiver of Regional Office review of said 
evidence, which was signed by the veteran and submitted by 
his attorney.  38 C.F.R. § 20.1304(c).

A May 2007 private medical report from the Ministry Medical 
Group, the clinician noted that the veteran underwent lumbar 
laminectomy procedures at the L4-L5 in 1983 and 1984, and 
that he "states that he has never fully recovered."  After 
a physical examination, the clinician diagnosed the veteran 
with chronic back pain, essentially "failed back," and 
probably interval degenerative changes in the lumbar spine 
with some degree of lumbar stenosis.  He noted that the 
veteran reportedly "has had chronic back pain with leg 
symptoms since laminectomies in '83 and '84 at the L4-5 
level," but stated also that "it is difficult to assess the 
present situation without some sort of updated diagnostics 
including x-ray, MRI."  The clinician indicated that he had 
been unable to review all the veteran's records due to time 
constraints.   

After a review of all the lay and medical evidence and 
argument of record, whether or not specifically cited in this 
decision, the Board finds that a preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The competent 
medical evidence of record demonstrates that the veteran does 
not have an injury or an aggravation of an injury as a result 
of surgical treatment by VA in June 1983 and February 1984 or 
additional disability therefrom.  The evidence shows that, 
prior to surgical treatment by VA in June 1983, the veteran 
already had had a low back injury, paravertebral spasm, 
numbness across the S5 dermatome, and sciatica.  The evidence 
of record reflects a back injury in 1983 for which the 
veteran was treated at VA, and a long history of (pre-
existing) intermittent low back pain since about 1978.  

For several months following the June 1983 surgery, the 
veteran actually had decreased low back pain, although he had 
continued complaints of left leg pain, with restriction of 
motion, loss in endurance, and intermittent numbness 
involving the lateral aspect of the left calf and foot.  

Prior to the February 1984 surgery, in late 1983, the 
veteran's pre-existing complaints were of left leg pain, with 
restriction of motion, loss in endurance, and intermittent 
numbness involving the lateral aspect of the left calf and 
foot, radiculopathy from central L4-5 or lateral L5-S1 disc 
disease, and a slightly narrowed disc space at L3-4 and L4-5.  
Postoperatively, and for months following the February 1984 
VA surgery, the veteran had good relief of pain.  It was not 
until several months later that he again complained of 
constant low back pain that radiated into both legs.  In 
August 1994, a private physician found no evidence of 
recurrent disc herniation.  

Assuming, arguendo, that, notwithstanding the evidence of 
improved back pain and improved symptomatology for months 
following each VA surgical procedure, the veteran actually 
had an injury or an aggravation of an existing injury 
following the June 1983 or February 1984 surgeries, the 
weight of the competent medical evidence demonstrates that 
the claimed additional disability is not "a result of" 
surgical treatment by VA in June 1983 and February 1984.  The 
veteran's claim under 38 U.S.C.A. § 1151 involves a question 
of medical causation, i.e., whether the veteran's claimed 
additional disability of the back and lower extremities was 
the "result of" VA surgeries in 1983 and 1984.  The only 
medical evidence that specifically addresses the question at 
hand, whether he has additional back disability or lower 
extremity disability "as the result of" VA surgical 
treatment in 1983 and 1984, weighs against the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  While the adequacy of foundation of the June 1995 
and January 1997 opinions from VA physicians is compromised 
by the absence of any review of the veteran's claims folder, 
a review of the claims file was undertaken by the physician 
who performed a VA spine examination in November 2006.  Such 
opinion not only encompassed a review of the veteran's claims 
folder, but also a compilation of relevant medical history, 
as well as the conduct of a complete physical evaluation and 
imaging studies of the veteran's lower spine.  It was also 
accompanied by a rationale for the opinion offered that it 
was not at least as likely as not that the veteran's back 
disorder and neurological involvement of the lower 
extremities were a result of the surgical treatment afforded 
him by VA in June 1983 and February 1984.  

Notwithstanding advice to the veteran that what was lacking 
in his case was favorable medical opinion evidence relating 
the claimed additional disabilities of the low back or lower 
extremities to VA treatment in 1983 and 1984, the veteran has 
not submitted favorable medical opinion evidence in support 
of his claim, to include the most recent May 2007 private 
medical report, which offers no positive medical opinion as 
to any causal relationship between the veteran's VA surgeries 
and any additional back or neurological disability.  As the 
analysis above reflects, VA fulfilled its duty to assist the 
veteran by obtaining a medical opinion on the question of 
etiology of the claimed additional disability of the low back 
disability or lower extremities to VA surgical treatment in 
1983 and 1984; however, the only medical opinion evidence of 
record weighs against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The medical 
evidence of record does not otherwise include a favorable 
medical opinion.  While the veteran is competent to report 
and describe to a medical professional any symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions that require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and the 
underlying causes.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu, supra.  

In January 1998, the veteran stated that, for him to prevail 
on his claim under 
38 U.S.C.A. § 1151, he had only to show that his condition 
worsened following VA treatment.  The Board finds that that 
is not a correct statement of the law, which, as set forth 
above, requires competent medical evidence that the veteran's 
additional disability of the low back and lower extremities 
was "as a result of" VA treatment, not just that sometime 
after the treatment was rendered the patient's condition 
worsened.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back, with neurological impairment of the 
lower extremities, as a result of surgical treatment by VA in 
June 1983 and February 1984.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.102, 3.159 (2006); 38 C.F.R. §§ 3.358, 3.800 (1996).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 











ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, with neurological 
impairment of the lower extremities, as result of surgical 
treatment by VA in June 1983 and February 1984, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


